Title: George Twyman to Thomas Jefferson, [by 3 July 1809]
From: Twyman, George
To: Jefferson, Thomas


    			
    				From George Twyman
    				
    					Sir
    					
    						
    							by 3 July 1809
    						
    					
    				
    				I remember that I heard you say your attention was now on your garden; you also shew’d me your place for seeds. Those I have inclos’d are very good summer turnip-seed. I think from long experience the best time for sowing is about the 20th  or twenty betwean the 20 & last of July. However it Depend very much on the Season. therefore my way is to sow at Difrent times, in the space of 10. or 12 Days.
    				
    					Please to accept my respects To your-self and famely.—
    					
    						George Twyman
    					
    				
    			
    			
    				
    					
    						PS.
    						I 
    							was told by some person a year or two Ago, that you wisht to have a Cat of a tawtershel Colour. if you Do, I think I Can Come very near to it, and should be glad to gratify your  known.—
    					
    				
    			
    		